Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 04/30/2019
2.	Claim 3 was amended to include the limitations “an operation in which the masterbatch manufacturing method according to claim 2 is used to prepare a masterbatch; an operation in which at least the masterbatch and compounding ingredients are dry-mixed to obtain a mixture; an operation in which at least a vulcanizing-type compounding ingredient is kneaded into the mixture to obtain a rubber composition; and an operation in which a green tire equipped with a tire member made up of the rubber composition is made”.  Written descriptive support for this particular amendment is found at Paragraphs [0055]-[0056] and [0061] of applicants’ published application, i.e., US PG PUB 2019/0270234. 
New Claims 4 (see Paragraph [0056]), 5 (see Paragraph [0031]), 6 (see Paragraph [0050]), 7 (see Paragraph [0048]), 8 (see Paragraph [0048]), and 9 (see Paragraphs [0031] and [0050]) were added, which are supported by applicants’ published application, i.e., US PG PUB 2019/0270234.
	Thus, no new matter is present. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



3.	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	As to Claims 3 and 4: They recite, inter alia, “vulcanizing-type compounding ingredient” (Emphasis added).  While Page 9, Paragraph [0034] of the present specification lays forth some examples of vulcanizing-type compounding ingredient, these examples are not a definition and these examples are open to unnamed components (“and so forth”), so it is not clear when an ingredient falls in the scope of “vulcanizing-type” and when it does not.  Moreover, some of the examples of the vulcanizing type compounding ingredient include sulfenamide-type vulcanization accelerators, thiuram-type vulcanization accelerators, thiazole-type vulcanization accelerators, thiourea-type vulcanization accelerators, guanidine-type vulcanization accelerators, and dithiocarbamate-type vulcanization accelerators, without any further definition of the term “type”.  Thus, absent any definition or explanation from the present specification, it is not clear what is included by the term “vulcanizing-type”.  Clarification in the next response by applicants will be helpful to better ascertaining the scope of these claims.  
	Accordingly, the scope of these claims is deemed indefinite.

Allowable Subject Matter
4.	Claims 1-2 and 5-9 are allowed over the prior art references, namely Satoh (US 5,698,235) and Capelle (US 5,221,504).

	Specifically, Satoh discloses an extruder comprising a cylinder barrel and an extrusion screw (Col. 2, lines 31-40), wherein the screw is arranged in the cylinder barrel having a downstream end portion provided with an extrusion die head and an extrusion die (see, for example, claim 1 of Satoh).  However, there is no mention of a screw provided with a helical groove wherein the screw comprises a dewatering portion comprising a first portion, and a second portion at a location downstream from the first portion; wherein, at the dewatering portion, clearance between the groove and the barrel decreases as one proceeds downstream; wherein a reduction ratio R represented by particular Formula I of the clearance at the first portion is greater than a reduction ratio r defined by particular Formula II of the clearance at the second portion as required by the claimed extruder and the masterbatch manufacturing method using the same. 
	Capelle does not remedy the deficiencies of Satoh.  Capelle only discloses an apparatus for optimal operation of an extruder for the processing and production of rubber and thermoplastic materials, comprising a barrel and a screw being formed with helical flights and a downstream portion (Col. 1, lines 5-10, Col. 2, lines 35-68, and Col. 4, lines 3-15).  
	Accordingly, Claims 1-2 and 5-9 are deemed allowable over the prior art references of record. 

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANNAH J PAK/Primary Examiner, Art Unit 1764